Citation Nr: 0715390	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-10 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a pelvic bone 
disability.

3.  Entitlement to a higher initial rating, in excess of 30 
percent, for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO), which denied entitlement to service connection 
for a back disability and a pelvic bone disability, and also 
granted service connection and an initial rating of 10 
percent for migraine headaches.  In December 2002, the RO 
increased the disability rating for the veteran's service 
connected migraine headaches from 10 percent to 30 percent 
disabling, effective from the February, 2001 date of service 
connection for that disorder.

In April 2005, the veteran and her witness appeared at the RO 
and offered testimony in support of the veteran's claims 
before the undersigned.  A transcript of the hearing 
testimony has been associated with the veteran's claims file.

This case was previously before the Band in July 2005 it was 
remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  A chronic back disorder is not shown to be the result of 
events in service.

2.  There is no showing that the veteran has a diagnosis of a 
pelvic bone disability.

3. The veteran's migraine headaches are not shown to be 
accompanied by frequent, completely prostrating attacks 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  A pelvic bone disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, September 
2003, August 2005, and November 2005, rating decisions in 
August 2001 and December 2002; a statement of the case in 
April 2002; and supplemental statements of the case in 
December 2002 and December 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
A.  Back Disability

In hearing testimony and statements on file, the veteran 
contends that she has a back condition resulting from her 
military service.  Specifically, the veteran contends that 
she had the onset of chronic back pain in service that has 
continued since service.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A review of the contemporaneous service medical records does 
not reveal findings referable to a chronic low back disorder.  
The veteran's service medical records show that in March 1993 
she was evaluated and treated for complaints of back pain, 
which were diagnostically assessed as a back strain.  On a 
follow-up evaluation three days later for continued 
complaints of back pain, musculoskeletal low back pain was 
diagnosed.  In March 1996, the veteran again presented with 
complaints of back pain, which she reported had been going on 
for the last few months.  It was noted that the veteran had 
not experienced any trauma or weight lifting.  Examination of 
the back revealed a normal lordic curvature and full range of 
motion.  Muscular skeletal strain was diagnosed. In early 
July 1996 the veteran was noted to have a history of mid and 
lower back strain and attended "back school."  Following 
completion of this school the veteran was noted to have no 
present complaints of back pain.  Resolving mechanical back 
pain was the diagnostic assessment.  On the veteran's 
December 1996 medical examination for service separation a 
clinical of the veteran's musculoskeletal system to include 
her spine, found no abnormalities.  On a contemporaneous 
report of medical history, the veteran reported a history of 
recurrent back pain noted by a reviewing physician to be 
musculoskeletal in nature. 

Post service the veteran underwent a service department 
examination in July 1999 for affiliation with the United 
States Navy Reserve.  In a report of medical history, the 
veteran reported recurrent back pain as past and current 
medical history.  A clinical evaluation of her 
musculoskeletal system to include her spine found no 
abnormalities.

On VA examination of her back in May 2001, the veteran 
reported difficulty with her back dating back to 1993 when 
she described a gradual onset of pain with no history of 
injury.  She complained of frequent episodes of back pain, 
fairly consistently located on the right side more than the 
left.  It was noted that she had had no follow-up in the last 
two years for her back.  Following a physical and 
radiological evaluation, significant for moderate 
dextroconvex scoliosis of the thoracolumbar spine centered at 
T11-T12, a history of low back pain was diagnosed.

In March 2002, the veteran was assessed by a private 
physician, following physical and radiological examination, 
as having lumbar discopathy.

The veteran was further examined by VA in September 2003 for 
her history of low back pain.  Following physical and 
radiological examination, mechanical low back pain was 
diagnosed.  The veteran's examiner noted, following a review 
of the veteran's claims file, that the veteran's assessments 
of low back pain in service were almost universally described 
as a musculoskeletal strain or a musculoskeletal back pain 
and that there was never any documentation of a radicular 
component.  He added that it never required evaluation by any 
kind of advanced imaging studies and no specialist assessment 
for surgical consideration or neurological evaluation was 
ever requested.  He opined, as such, this would represent a 
self-limiting soft tissue episode and as such would not meet 
the criteria for a chronic condition.

An x-ray of the veteran's lumbar spine in October 2003 was 
interpreted to reveal a mild scoliosis convex to the right.  
The intervertebral disc spaces were preserved and vertebral 
body heights maintained.      

At the outset, the Board notes that pain is not, in and of 
itself, a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Exclusive of scoliosis, initially noted on the veteran's VA 
examination in May 2001, there are no other findings of back 
pathology of any kind on VA examinations provided to the 
veteran subsequent to service.  Medical documentation 
reflecting additional clinical findings of back pathology is 
not shown until the veteran was examined by her private 
physician in March 2002 and assessed as having lumbar 
discopathy.  The initial manifestation of the veteran's 
scoliosis and lumbar disc pathology, to the extent it exists, 
more than three years following service separation, is too 
remote in time from service to support the claim that these 
conditions are related to service absent objective evidence 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In this case, absent from the record is competent evidence 
linking the veteran's current disorders of the back to the 
veteran's period of service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

With regard to medical evidence, a VA physician, after 
reviewing the veteran's claims file, has opined, as noted 
above, that a chronic back condition was not manifested in 
service.  Medical evidence to the contrary has not been 
presented.

In the absence of a showing of a nexus between the veteran's 
current back disorders and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for the claimed back disability.

B.  Pelvic Bone Disability

The veteran also argues that she has a pelvic bone disability 
that originated in service or is otherwise the result of her 
period of active duty.  

The veteran's chronological service medical records do not 
specifically denote the presence of a disorder referable to 
the pelvic bone.  The veteran's December 1996 medical 
examination for service separation is similarly negative for 
findings or diagnosis of any pelvic bone disorder.   

Post service there is no showing of any disorder involving 
the pelvic bone.  While the veteran, as a dependent of an 
active duty service member, was evaluated by service 
department physicians in December 1998 for a reported history 
of recurrent ache in the pubic symphysis for years, an x-ray 
of the pelvis revealed a normal outline of the osseous 
structures with no calcifications.  Normal examination was 
diagnosed.    

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Further, symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board therefore finds that in the absence of any 
competent medical diagnosis of a pelvic bone disability, 
service connection may not be granted for this disorder.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As there is no current diagnosis of a pelvic bone disability, 
there is also no medical opinion that purports to relate a 
pelvic bone disability to the veteran's military service.  
The primary evidence in support of the veteran's claim comes 
from her own contentions.  However, although she is competent 
to report on her symptoms, as a lay person without medical 
training, the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
her statements are not considered competent medical evidence 
to establish the medical diagnosis of any disability or to 
relate any disability to service.

As two of the elements necessary for service connection have 
not been met, service connection for a pelvic bone disability 
must be denied.



II.  Increased Evaluation for Migraine Headaches

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran contends that her migraine headaches are more 
disabling than currently evaluated. 

On her initial VA examination in May 2001, the veteran 
reported frontal temporal area headaches, occurring two to 
three times per week, resulting in nausea and occasional 
vomiting.  She stated that she has photophobia.

When examined by VA in October 2003, the veteran 
characterized her headaches as throbbing and moderate to 
severe in intensity.  The severe headaches were reported to 
be associated with nausea and vomiting.  She also stated that 
she experienced dizziness, blurred vision, photophobia, and 
phonophobia associated with all headaches.  She stated that 
the headaches lasted an average of six hours (with durations 
from 3 to 24 hours) and that she experienced two to three 
headaches per month.  She reported that the headache 
frequency had significantly decreased since 1999 after 
starting Inderal.  The veteran said that prior to that she 
experienced two to three headaches per week.  She related 
that if possible she tried to rest and relax in a dark quiet 
room and took one tablet of Excedrin migraine which 
significantly improved the pain.  She was on Inderal 60 mg, 
twice a day, which had significantly reduced the headache 
frequency with no reported side effects due to her dosage.  
It was further noted that the veteran was working as a 
hospital administrator part-time, and was a part-time student 
studying psychology.  The veteran stated that she had taken 
three days off from work in the previous year secondary to 
headaches and was unsure if she had missed any school days 
secondary to headaches.

A VA outpatient progress note dated in August 2004 records 
the veteran's complaint of migraine headaches occurring two 
to three times per week since discontinuing Inderal. 

The veteran's headaches have been rated by the RO as 30 
percent disabling under Diagnostic Code 8100 of the rating 
schedule.

Under Diagnostic Code 8100, a 30 percent evaluation is in 
order for characteristic prostrating headaches occurring on 
an average of once a month over the last several months, and 
a 50 percent evaluation is warranted for headaches that occur 
very frequently and involve prolonged and completely 
prostrating attacks productive of severe economic 
inadaptability.

A review of the record shows that the veteran's service- 
connected headaches are adequately compensated by the 30 
percent rating currently assigned under Diagnostic Code 8100.

Here, the Board observes in reference to the rating criteria, 
that according to Webster's 9th New Collegiate Dictionary 946 
(1985), "prostration" is defined as complete physical or 
mental exhaustion.  A very similar definition is found in 
Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

The clinical evidence summarized above, while showing the 
veteran suffers headaches varying in severity on a frequent 
basis, fails to indicate clinical findings of prostrating 
headaches productive of severe economic inadaptability.  The 
medical records shows her complaints of headaches but she has 
not been hospitalized as a result of her headaches and it 
appears that her headaches are controlled to some degree in 
frequency and severity by medications.  Furthermore, while 
she has a long history of headaches, her episodes of 
headaches have required only minimal outpatient treatment 
without any clear evidence that they have prevented her 
employment.  The veteran, while not currently employed, is 
not shown to be unemployed as a result of her headaches.  She 
furthermore is active in continuing her formal education 
without any report of marked interference in this pursuit due 
to episodes of migraine headaches.  In essence, the evidence 
simply does not demonstrate that the veteran's headaches are 
completely prostrating or that they involve prolonged attacks 
productive of severe economic inadaptability.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  The Board has also 
considered whether the veteran is entitled to a "staged" 
rating.  At no time since service, however, have the 
veteran's headaches been more severely disabling than as 
reflected by the current 30 percent rating.  At not time 
during the period under consideration does the evidence show 
that the veteran's headaches have been productive of severe 
economic inadaptability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
migraine headaches and that claim must be denied.


ORDER

Service connection for a back disability is denied.

Service connection for a pelvic bone disability is denied.

A higher initial rating, in excess of 30 percent, for 
migraine headaches is denied



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


